Case 2:13-cv-00457-JMV-MF Document 414 Filed 07/20/21 Page 1 of 2 PageID: 12065




                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                                __________

                                    No. 20-1177
                                    __________

        AMA REALTY LLC, a New Jersey based Limited Liability Corporation,
                                            Appellant

                                         v.

        9440 FAIRVIEW AVENUE LLC; NORTH BERGEN ASPHALT LLC;
                JOSEPH M. SANZARI, INC; JOSEPH M. SANZARI;
              TIMOTHY MURRAY, Jointly, severally, and Individually;
                   TILCON NEW YORK, INC.; JOHN DOES 1-5

                                         v.

         MILLENIUM RESOURCE RECOVERY, LTD.; PERFECT BODY &
            FENDERS CO., INC.; LIBERTY CONSTRUCTION CORP.;
                     LIBERTY CONTRACTING CORP.
                                __________

                  On Appeal from the United States District Court
                          for the District of New Jersey
                            (D.C. No. 2-13-cv-00457)
                  Honorable John M. Vazquez, U.S. District Judge
                                   __________

                    Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on July 9, 2021

            Before: SHWARTZ, KRAUSE, and RENDELL, Circuit Judges

                                ________________

                                  JUDGMENT
                                ________________
Case 2:13-cv-00457-JMV-MF Document 414 Filed 07/20/21 Page 2 of 2 PageID: 12066




          This cause came to be considered on the record from the United States District Court

 for the District of New Jersey and was submitted under L.A.R. 34.1(a) on July 9, 2021. On

 consideration whereof,

          it is now ORDERED and ADJUDGED by this Court that the District Court’s

 judgment entered on December 30, 2019, be and the same is hereby AFFIRMED. Costs

 to be taxed against the Appellant. All of the above in accordance with the opinion of this

 Court.



                                                    ATTEST:


                                                    s/ Patricia S. Dodszuweit
                                                    Clerk
 DATE: July 20, 2021




                                               2
